PER CURIAM.
Rolando Roberto Sanchez petitions for immediate review of an Order of Emergency Suspension of License entered by the Agency for Health Care Administration (AHCA). Contrary to Petitioner’s arguments, we conclude that AHCA complied with sections
120.54(9) and 120.60(8), Florida Statutes (1993).
Petitioner also argues that the emergency suspension order is null and void because AHCA was declared to be an unconstitutional body. A panel of this court has certified the issue of the constitutionality of AHCA to be a question of great public importance requiring immediate resolution by the supreme court. Agency for Health Care Administration v. Associated Industries of Florida, Inc., 661 So.2d 823 (1995). Because the issue raised is pending before the supreme court, we decline to rule on this issue and certify it to be one of great public importance.
BARFIELD and ALLEN, JJ., and SHIVERS, Senior Judge, concur.